DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	According to paper filed February 4th 2021, claims 1-22 are pending for examination with a July 26, 2013 priority date under 35 USC §120.

Claim Rejections - 35 USC § 101
	35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 19-22 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.
Claim 19 recites a “method” for displaying an integrated communication history of a user terminal, comprising steps that may be performed manually and/or mentally. Thus, the recited method is an abstract idea in that it is not tied to a particular machine or apparatus and it does not transform a particular article into a different state or thing.
It is not clear what hardware component(s) are needed for implementing these steps, such as a computer processor. Accordingly, the recited steps is non-statutory subject matter.

Claim Rejections - 35 USC § 112
Claims rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. §112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20 recites a feature involving “subset” that is unclear. It is unclear what constitutes as “subset” for lack of description given in the Specification of the present application. Said feature is rejected for the rationale given for its parent claim 19 in the present Office action until further clarification provided.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-22 are rejected under 35 U.S.C. §103 as being unpatentable over Jang (US 2013/0339520), hereinafter Jang, and further in view of Hernandez et al. (US 2013/0143512), hereinafter Hernandez.

Claim 1
“transmitting or receiving a content using an integrated communication service; and executing instructions on a processor of the user terminal to perform processes of:” Jang [0030] discloses “portable terminal 1 transmits an SIP OPTIONS message to the portable terminal … the server 3 provides a communication function of each portable terminal and an RCS service”;

“collecting communication history of content transmission or reception by a communication history manager using the integrated communication service” Jang [0057] discloses “when a predetermined number (for example, five) of pieces of contact information (for example, a phone number, an email address, an Identifier (ID), and the like) is displayed, a communication history (stored in a memory) such as message history, a call history, an e-mail history, and the like may be determined and the predetermined number of contact information may be displayed based on the determined history”;
The communication history is stored in a memory, which inherently discloses a memory manager to manage the storing and retrieving functions. 

“the communication history including at least one of content type, content transmission time, and content sender/recipient contact of each content transmission or reception” Jang [0057] discloses “contact information (for example, a phone number, an email address, an Identifier (ID), and the like) is displayed, a communication history (stored in a memory) such as message history, a call history, an e-mail history, and the like may be determined and the predetermined number of contact information may be displayed based on the determined history”;

“providing a lock setting capability within the user terminal to the communication history manager, the lock setting capability configured to allow a user to arbitrarily lock or unlock part of the communication history based on (i) the contact of the transmission or reception, or (ii) the type of the transmission or reception” Hernandez [0011] discloses “a primary mobile communication device account holder with a telecommunication carrier (parent or guardian) is enabled to remotely lock and unlock a mobile communication device operated under the account”;

“generating a user interface feature based on the communication history that is not locked by the communication history manager; and displaying the communication history in a user interface on a display of the user terminal in association with the user interface feature” Jang [0057] discloses “a communication history (stored in a memory) such as message history, a call history, an e-mail history, and the like may be determined and the predetermined number of contact information may be displayed based on the determined history”,
The locking mechanism is disclosed in Hernandez paragraph [0015].

“wherein the user interface excludes communication history that has been locked” Hernandez [0015] discloses “the controlled device 14 can be allowed to phone call, transmit text messages to or otherwise initiate communications with select contacts at times the locking agent 13 is blocking other contacts. The monitoring user can specify a period of time for the controlled device 14 to be locked”.

Jang and Hernandez disclose analogous art. However, Jang does not spell out the “locked content is invisible” as recited above. It is disclosed in Hernandez. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Hernandez into Jang to enhance its communication history management functions.

Claim 2
“wherein the communication history comprises content information associated with the transmitted or received content” Jang [0057] discloses “a communication history (stored in a memory) such as message history, a call history, an e-mail history, and the like may be determined and the predetermined number of contact information may be displayed based on the determined history”.

Claim 3
“classifying the contents according to a content type based on the content information” Jang [0057][0058] discloses “when a predetermined number (for example, five) of pieces of contact information (for example, a phone number, an email address, an Identifier (ID), and the like) is displayed … determine the communication history and to display a predetermined number of pieces of contact information corresponding to recently performed communication from among the registered contact information. The pieces of contact information may be displayed, for example, in chronological order or reverse chronological order”.
	The content information is classified as “number”, “address”, and “identifier” and the displayed can be “chronological” or “reverse chronological”.

Claim 4
“determining whether an application is running in the user terminal, wherein the application is an application associated with a Rich Communication Suite (RCS)” Jang [0030] discloses “portable terminal 1 transmits an SIP OPTIONS message to the portable terminal … the server 3 provides a communication function of each portable terminal and an RCS service” and Jang [0035] discloses “transferring a file and sharing an image”.

Claim 5
“wherein the collecting of the communication history comprises: monitoring communication activities of the user terminal in an integrated communication environment” Jang [0058] discloses “determine the communication history and to display a predetermined number of pieces of contact information corresponding to recently performed communication from among the registered contact information”;
	the “recently performed communication” is the “communication activities” as claimed;

 “collecting content information when a communication activity is detected; and generating the communication history using at least one piece of content information” Jang [0057] discloses “when a predetermined number (for example, five) of pieces of contact information (for example, a phone number, an email address, an Identifier (ID), and the like) is displayed, a communication history (stored in a memory) such as message history, a call history, an e-mail history, and the like may be determined and the predetermined number of contact information may be displayed based on the determined history”.

Claim 6
“wherein content information comprises at least one of a file extension and a file name” Jang [0041] discloses “voice file” and ‘multimedia file” and so on; the “file extension” is inherently disclosed in Jang.

Claim 8
“loading the communication history; and setting the user interface by an application stored in the user terminal” Jang [0045] discloses “program memory may store a program such as an OS for controlling a general operation of the portable terminal, as well as various executable applications”.

Claim 9
“selecting a communication history for loading, wherein the communication history to be loaded is selected based on at least one of a content type, sender information, and information included in an address book” Jang [0057] discloses “when a predetermined number (for example, five) of pieces of contact information (for example, a phone number, an email address, an Identifier (ID), and the like) is displayed, a communication history (stored in a memory) such as message history, a call history, an e-mail history, and the like may be determined”; the email contains “sender and recipient” information as claimed.

Claim 10
“wherein the user interface feature comprises at least one of an icon, a text book, a drop down menu, a menu button for performing an operation, and a menu list” Jang [0076] discloses “the user may select one of the pieces of contact information where icons”.

Claim 11
“wherein the user interface feature indicates a type of the content transmitted or received by the user terminal” Jang [0057] discloses “when a predetermined number (for example, five) of pieces of contact information (for example, a phone number, an email address, an Identifier (ID), and the like) is displayed, a communication history (stored in a memory) such as message history, a call history, an e-mail history, and the like may be determined and the predetermined number of contact information may be displayed based on the determined history”.

Claim 12
“wherein the user interface is displayed with respect to at least one of a content type, sender or recipient information associated with the communication history, and a contact stored in the user terminal” Jang [0057] discloses “when a predetermined number (for example, five) of pieces of contact information (for example, a phone number, an email address, an Identifier (ID), and the like) is displayed, a communication history (stored in a memory) such as message history, a call history, an e-mail history, and the like may be determined and the predetermined number of contact information may be displayed based on the determined history”. The email contains “sender and recipient” information as claimed.

Claim 13
“wherein the integrated communication service includes an RCS service” Jang [0030] discloses “portable terminal 1 transmits an SIP OPTIONS message to the portable terminal … the server 3 provides a communication function of each portable terminal and an RCS service”.

Claim 14
Claim 14 is rejected for the rationale given for claims 1 and 4.

Claims 15-18
Claims 15-18 are rejected for the rationale given for claims 5, 8, 11, and 4 respectively.

Claim 19
Claim 19 is rejected for the rationale given for claims 1 and 3-4.

Claim 20
Claim 20 is rejected for the rationale given for claim 19.

Claim 21
“wherein the classified communication history is managed separately according to a communication partner” Jang [0057] discloses “when a predetermined number (for example, five) of pieces of contact information (for example, a phone number, an email address, an Identifier (ID), and the like) is displayed”.
The emails are classified communication history managed separately by different communication partners, such as yahoo mail or google mail.

Claim 22
“wherein classifying the contents of the collected communication history comprises classifying the content type in a single communication tool” Jang [0038] discloses “a smart phone”, which inherently discloses the different classified mails, such as google mail or yahoo mail, are all pulled under “a single communication tool” (i.e., the smart phone mail).

Claim 7 is rejected under 35 U.S.C. §103 as being unpatentable over Jang (US 2013/0339520), hereinafter Jang, and Hernandez et al. (US 2013/0143512), hereinafter Hernandez, and further in view of Javenpaa et al. (US 2011/0231544), hereinafter Javenpaa.

Claim 7
“wherein the content information is collected by analyzing header information of the content” Javenpaa [0034] discloses “the event header describes that the message is a presence comment, with a value ‘presence.comment’. The timestamp may e.g. be a part of the SIP header or the actual message” and Javenpaa [0036] discloses “[t]he terminating IM server IM2 then notices that the message is a comment (according to the event header field) to a presence status text or icon”.

Jang, Hernandez, and Javenpaa disclose analogous art. However, Jang does not spell out the “analyzing header” as recited above. It is disclosed in Javenpaa. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Javenpaa into Jang to enhance its communication history management functions.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571) 272-6088; RightFax number (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUAY HO/
Primary Examiner, Art Unit 2175